Per Curiam.

Evidence is lacking of the damage suffered by plaintiff. The measure of damage is the difference between the *90value of the article if the work was done properly and the actual value of the article in the condition in which it was returned' (Chaityn v. Stock, 120 N. Y. S. 89).
The judgment should be reversed, judgment directed for plaintiff and case remitted to the court below for the assessment of damages. The order should be affirmed.
McLaughlin, Eder and Hecht, JJ., concur.
Judgment reversed, etc.